Exhibit 10.36

 

SEVERANCE AGREEMENT

 

This Severance and Redemption Agreement effective as of the 9th day of February,
2002, by and between Vital Images, Inc., a Minnesota corporation (“Company”) and
Albert Emola (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employee was employed by Company pursuant to an Employment Agreement
with Company dated December 27, 1999 (the “Employment Agreement”);

 

WHEREAS, pursuant to the Employment Agreement, Employee entered into an
Incentive Stock Option Agreement and a Non-Qualified Stock Option Agreement with
Company, each dated December 28, 1999 (collectively, the “Stock Option
Agreements”); and

 

WHEREAS, Employee is a shareholder of Company.

 

NOW, THEREFORE, in consideration for the promises and covenants contained
herein, the receipt and sufficiency of which the parties acknowledge, the
parties hereby agree as follows:

 

1.             Definitions.  We intend all words used in this Severance and
Redemption Agreement (“Agreement”) to have their plain meanings in ordinary
English.  Specific terms we use in this Agreement have the following meanings:

 

A.            Employee, as used herein, shall mean the undersigned Employee,
except that with respect to paragraphs 4.A. and 4.B. it shall also include
anyone who has obtained any legal rights or claims through the undersigned
Employee.

 

B.            Company, as used herein, shall at all times mean Company and its
parent companies, its subsidiaries, successors and assigns, its affiliated and
predecessor companies, its successors and assigns, and the present or former
directors, officers, employees, representatives, and agents (including, without
limitation, their accountants and attorneys) of any of them, whether in their
individual or official capacities, and the current and former trustees or
administrators of any pension or other benefit plan applicable to Employee or
former employees of Company, in their official or individual capacities.

 

C.            Employee’s Claims, as used herein, means all of the rights
Employee has now to any relief of any kind from Company whether or not Employee
now knows about those rights, arising out of his employment with Company, and
his employment termination, including, but not limited to, claims arising under
the Age Discrimination in Employment Act; the Minnesota Human Rights Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964, as
amended; or other federal, state or local civil rights laws; claims for breach
of contract; fraud or misrepresentation; defamation, intentional or negligent
infliction of emotional distress; breach of covenant of good faith and fair
dealing; promissory estoppel; negligence; wrongful termination of employment;
and any other claims for unlawful

 

--------------------------------------------------------------------------------


 

employment practices; and claims for any compensation, bonus or wages in
addition to those payments set forth in Section 3.

 

D.            Company’s Claims, as used herein, means all of the rights Company
now has to any relief of any kind from Employee, whether or not Company now
knows about those rights, arising out of Employee’s employment with Company or
his status as shareholder or officer.

 

2.             Termination.  On February 9, 2002, Employee’s employment with
Company was terminated.  Employee and Company agree Employee will be relieved of
his duties with Company after February 9, 2002.

 

3.             Company’s Obligations And Severance Agreements.  In consideration
for Employee’s promises contained herein, specifically including, but not
limited to, the release of all Employee’s claims and Employee’s promises to
refrain from disclosing confidential information and trade secrets of Company,
Company agrees as follows:

 

A.            Severance Payment.  Pursuant to Section 4.2 of the Employment
Agreement, Company agrees to pay to Employee a severance payment of $192,000.00
(“Severance Payment”) which is equal to twelve (12) months of Employee’s salary
calculated at Employee’s regular rate of pay as of the date of this Agreement. 
This Severance Payment will be payable in one lump sum within ten (10) days
after the expiration of the Rescission Periods, as defined herein.  The
Severance Payment shall be subject to federal and state withholding taxes and
FICA.

 

B.            Incentive Compensation.  Employee acknowledges that Company has
paid Employee an Incentive Bonus (“Bonus”) for the 2001 calendar year in the
amount of $85,092.00, and that the Bonus is in full satisfaction of any and all
claims or rights Employee may have to a bonus including, but not limited to, any
and all claims or rights for a bonus under Section 2 of the Employment
Agreement.

 

C.            Vacation.  Company agrees that in lieu of all accrued vacation pay
due to Employee, Employee shall be entitled to retain the February 15 and
February 28 regular payroll payments made erroneously to Employee.  Employee
acknowledges receipt of said payments.

 

D.            Options.  Company and Employee acknowledge and agree that the
schedule attached hereto as Exhibit A, incorporated herein by reference,
identifies the options granted to Employee and the extent to which said options
have vested through the date of termination.  Employee acknowledges that any of
said vested options that have not been exercised within a period of three months
after termination of employment shall immediately terminate and will not
thereafter be exercisable.

 

E.             Medical Insurance Benefits.  Company, pursuant to federal and
state law, will provide, for a period of eighteen (18) months following the
effective date of Employee’s termination (“COBRA Period”), a continuation of the
group medical insurance coverage previously provided to Employee and his spouse
by Company.  Through February 28, 2002,

 

2

--------------------------------------------------------------------------------


 

Company will pay the premium for the group medical insurance that it paid during
Employee’s employment.  After such date, Employee will be required to pay for
such benefits for the remainder of the COBRA Period, should Employee elect to
continue COBRA coverage.

 

F.             Outplacement Payment.  To assist Employee in obtaining a new
position and help defray the cost of outplacement services, the Company agrees
to pay Employee the aggregate sum of Twenty Thousand Dollars ($20,000).  Said
payment shall be made to Employee with the payment due pursuant to paragraph 3A
above.

 

G.            Computer/Palm Pilot.  The Company agrees that Employee shall be
entitled to retain the computer and palm pilot he received on account of his
prior position with the Company.

 

H.            Non-Disparagement.  The Company agrees that its directors, senior
officials and managers shall not knowingly vilify, disparage, slander, or defame
Employee.

 

I.              Confidentiality Of Agreement.  Company agrees that it will keep
the terms and conditions of this Agreement strictly confidential except that the
Company may disclose the terms and conditions of this Agreement to its advisors
or as required by law.

 

4.             Employee Obligations.  As material inducement to Company in
entering into this Agreement and providing the consideration described in
Section 3, Employee hereby agrees as follows:

 

A.            Release.  Employee agrees to release all Employee’s Claims,
provided, however, that such release is not intended to apply to any willful
misconduct by Company of which Employee does not have present knowledge. 
Employee acknowledges that the money and promises received and to be received by
Employee under Sections 3 are in exchange for the release of Employee’s Claims.

 

B.            Covenant Not To Sue.  Employee agrees that he will not initiate
any litigation to vindicate any rights he may have had if he had not released
Employee’s Claims, except as may be necessary to enforce this Agreement. 
Further, Employee agrees to pay Company’s attorneys fees if Employee breaches
the covenant not to sue contained in this Section 4.B. 

 

C.            Company Property.  Employee will return all property belonging to
Company to Company immediately upon the execution of this Agreement, whether
such property is currently on or off the premises of Company, including, without
limitation, any and all computer hardware or computer software.

 

D.            Confidentiality.  Employee reaffirms his obligations within
paragraphs 3.4, 3.5 and 3.6 of the Employment Agreement.

 

E.             Confidentiality Of Agreement.  Employee agrees that he will keep
the terms and conditions of this Agreement strictly confidential except that
Employee may disclose the terms and conditions of this Agreement to his spouse,
attorney, tax preparer, government

 

3

--------------------------------------------------------------------------------


 

agencies, or as required by law.  Employee agrees that in the event that
Employee discloses any of the terms of this Agreement, including the fact of
payment other than as set forth above, he shall be liable to Company as set
forth in Section 4.G. of this Agreement and for any and all injuries or damages
sustained by Company including costs, disbursements and attorneys’ fees incurred
by Company as a direct result of any violation of this paragraph.

 

F.             Non-Disparagement.  Employee agrees that after the term of his
employment with Company, he will not knowingly vilify, disparage, slander or
defame the Company, including Company’s business or business practices.

 

G.            Remedies.  Employee acknowledges that any breach of any of the
promises set forth in Sections 4.C., 4.D., 4.E., and 4.F. will cause Company
irreparable harm for which there is no adequate remedy at law and Employee
therefore consents to the issuance of any injunction in favor of Company
enjoining the breach of any of those promises by any court of competent
jurisdiction.  If any promise made by Employee in this Section 4 should be held
to be unenforceable because of its scope or duration, or the area or subject
matter covered thereby, Employee agrees that the court making such determination
shall have the power to reduce or modify the scope, duration, subject matter or
area of that promise to the extent that allows the maximum scope, duration,
subject matter or area permitted by applicable law.  Employee further agrees
that the remedies provided for herein are in addition to, and are not to be
construed as replacements for, or a limitation of, rights and remedies otherwise
available to Company.

 

5.             Employee’s Understandings.  Employee acknowledges and represents
that:

 

A.            Employee understands that he has the right to consult with an
attorney regarding the meaning and effect of this Agreement.

 

B.            Employee also understands that he has a period of twenty-one (21)
calendar days from the date on which he receives an unsigned copy of this
Agreement in which to consider whether or not to sign this Agreement and that,
having been advised of that entitlement, he may elect to sign this Agreement at
any time prior to the expiration of that time period.

 

C.            Employee understands that he may rescind (that is, cancel) within
seven (7) calendar days of signing the Agreement the provisions of Section 4.A.
of this Agreement with respect to claims arising under the Age Discrimination in
Employment Act (“ADEA Rescission Period”) and that he may rescind within fifteen
(15) calendar days of signing the Agreement the provisions of Section 4.A. of
this Agreement with respect to claims arising under the Minnesota Human Rights
Act (“MHRA Rescission Period”) (collectively, “Rescission Periods”).  To be
effective, rescission must be in writing, delivered to Company at Vital Images,
Inc., 3300 Fernbrook Lane N., Suite 200, Plymouth, MN 55447, within the
applicable rescission period, or sent to Company, at such address, by certified
mail, return receipt requested, postmarked within the applicable rescission
period.

 

6.             Cancellation Of Agreement By Company.  If Employee exercises his
right of rescission under Section 5C of this Agreement, Company will have the
right, exercisable by written notice

 

4

--------------------------------------------------------------------------------


 

delivered to Employee, to terminate this Agreement in its entirety in which
event Company will have no obligation whatsoever to Employee hereunder.  If
Employee exercises his right of rescission under Section 5.C. of this Agreement,
and Company does not exercise its right to terminate this Agreement hereunder,
the remaining provisions of this Agreement (including specifically the remaining
provisions of Section 5 of this Agreement) shall remain valid and continue in
full force and effect.

 

7.             Performance By Employee and Company.  Nothing contained herein
shall operate as a waiver or an election of remedies by either party should the
other party fail to perform any duty or obligation imposed upon them hereunder. 
Notwithstanding anything contained herein to the contrary, this Agreement and
the duties and obligations hereunder shall continue in full force and effect
irrespective of any violation of any term or provision of this Agreement by
Employee.

 

8.             No Admission Of Liability.  The parties agree that this Agreement
shall not be considered an admission of liability by Company.  Company expressly
denies that it is in any way liable to Employee or that it has engaged in any
wrongdoing with respect to Employee.

 

9.             Employee Acknowledgments.  Employee acknowledges and represents
that:  (a) he has read this Agreement and understand its consequences; (b) he
has received adequate opportunity to read and consider this Agreement; (c) he
has determined to execute this Agreement of his own free will and acknowledges
that he has not relied upon any statements or explanations made by Company
regarding this Agreement; and (d) the promises of Company made in this Agreement
constitute fair and adequate consideration for the promises, releases and
agreements made by Employee in this Agreement.

 

10.           Entire Agreement.  This Agreement, including any exhibits attached
hereto or documents expressly referred to herein, contains the entire agreement
between Company and Employee and supersedes and cancels any and all other prior
agreements, whether oral or in writing, between Company and Employee with
respect to the matters referred to herein.

 

11.           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Minnesota.

 

12.           Effective Date.  This Agreement was originally offered to Employee
on or about February 21, 2002.  Employee shall have until the close of business
on March 14, 2002 to accept this Agreement.  If Employee desires to accept this
Agreement, Employee shall execute the Agreement and return the same to Company
at the address set forth in Section 5.C. hereof.  If Employee does not so accept
this Agreement, this Agreement, and the offer contained herein, shall be null
and void as of the close of business on March 14, 2002.

 

13.           Counterparts.  This Agreement may be executed in counterparts with
an executed counterpart to be delivered to the other party.  Each such executed
counterpart shall be deemed an original but shall constitute one and the same
instrument.  For purposes of execution of this Agreement, the parties agree a
facsimile signature will be treated the same as an original signature; however,
the parties agree to provide one another with original signatures after
execution.

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

VITAL IMAGES, INC.

 

 

 

 

 

 

 

Dated:

March 25, 2002

 

 

By:

/s/Douglas M. Pihl

 

 

 

 

 

Its:

Chairman

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

March 14, 2002

 

 

/s/Albert Emola

 

 

 

 

 

Albert Emola

 

 

6

--------------------------------------------------------------------------------